DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAMES LAUGHNER,
                              Appellant,

                                    v.

  SCHOOL BOARD OF MARTIN COUNTY and LAURIE J. GAYLORD,
                    Superintendent,
                       Appellees.

                              No. 4D17-2016

                               [May 3, 2018]

   Appeal from the State of Florida, School Board of Martin County,
Florida; L.T. Case No. 16/17:002.

  Nicholas A. Caggia of Law Office of Thomas Johnson, P.A., Brandon, for
appellant.

    Helene Baxter, Staff Attorney, Martin County School District, Stuart,
for appellees.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.